In April 2009, Bai and his then-girlfriend, Pei Pei, had
                 recently moved to Las Vegas from Los Angeles and were having financial
                 difficulties. Thus, Bai set out to collect the $10,000 debt owed by Li. Bai
                 and Pei later spotted Li at a local market, and Bai confronted him. Bai
                 took Li to Pei's car where he punched Li repeatedly, threatened to break
                 Li's legs, and demanded that Li pay the money owed. Li told Bai that he
                 could retrieve the money if Bai took him to the bank across the street, but
                 when they went to the bank, it was closed. Li then offered to meet Bai
                 within the next few days to give him the money. Bai agreed, but Li failed
                 to meet him, and in subsequent searches, Bai was unable to locate Li.
                             On July 6, 2009, Bai was informed that Li was at Forbes KTV,
                 a nightclub. Bai and Pei drove to the nightclub, and Pei waited outside in
                 the car as Bai went inside. After locating and speaking with Li
                 momentarily, Bai attacked him, chasing him around the nightclub and
                 stabbing him thirty-eight times. Li died as a result of his wounds.
                             Later that day, Bai and Pei took a bus to Los Angeles and
                 stayed at the home of San Gu or "Brother Three," who was alleged to be a
                 fellow member of United Bamboo. After a series of trips between Los
                 Angeles and Las Vegas, Bai and Pei were apprehended in Las Vegas.
                             Eleven days prior to trial, Bai filed a motion for a continuance
                 to allow time for his father to travel from China to Las Vegas to testify at
                 his trial. According to Bai, his father would testify to the debt owed by Li
                 and to a brain injury from which Bai suffered. The district court denied
                 Bai's motion, and a trial ensued.
                             At trial, Bai conceded that he was responsible for Li's death,
                 but claimed that he only went to Forbes KTV with the intent to meet with
                 Li about the family debt. The State presented Asian gang culture

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 11471    e
                  testimony from Detective Tom Yu of the Los Angeles County Sheriffs
                  Department to support its theory that Bai went to Forbes KTV intending
                  to kill Li on behalf of United Bamboo. Proposed testimony from Bai's
                  experts on "neurology damage and behavior," which supported his claim
                  that his killing Li was the result of a mental break, and not a "contract
                  execution," was excluded due to defective expert notification. Bai was
                  ultimately convicted by a jury.
                                                    DISCUSSION
                  Request for continuance
                              Bai brought his motion for a "several month[ I" continuance
                  eleven days before his trial, which had been pending for three years. Bai
                  contends that the district court erred by denying his motion because the
                  continuance would have allowed time for his father to travel from China to
                  testify to the debt Li owed and the brain injury Bai suffered. "[G]ranting
                  or denying a motion for a continuance is within the sound discretion of the
                  district court." Mulder v. State, 116 Nev. 1, 9, 992 P.2d 845, 850 (2000).
                  When reviewing a district court's decision to grant or deny a continuance,
                  we consider the (1) prejudice to the court, (2) prejudice to the defense, and
                  (3) defendant's diligence in attempting to secure witnesses.      See Lord v.
                  State, 107 Nev. 28, 42, 806 P.2d 548, 557 (1991).
                              In Lord, the district court denied the defendant's request for a
                  half-day continuance to allow for his witnesses to travel to Nevada to
                  testify at the penalty hearing. Id. at 32, 806 P.2d at 550. We determined
                  that a district court may abuse its discretion by failing to grant a
                  reasonable and modest continuance when the request is made to obtain
                  important witnesses and when the requesting counsel or parties are not
                  responsible for the delay.   Id. at 42, 806 P.2d at 556-57. However, in

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    <0
                       Mulder, prior to the penalty phase, the request for a sixty-day continuance
                       was not modest, and the delay was Mulder's fault because he was not
                       cooperating with his attorneys. 116 Nev. at 10, 992 P.2d at 850. Three
                       witnesses also testified to mitigating circumstances at sentencing, and
                       Mulder failed to fully explain any additional mitigating evidence that
                       would have been presented had the court granted the continuance.           Id. at
                       10, 992 P.2d at 850-51.
                                   This case is distinguishable from Lord and comparable to
                       Mulder. In Lord, the modest request for a continuance was for a half-day,
                       whereas here, the request was for "several months," an even lengthier
                       request than the sixty days we determined was not a modest request in
                       Mulder. Thus, here, the request is also not a modest one. Additionally,
                       unlike Lord but similar to Mulder, the defense was responsible for the
                       delay. The defense had three years to prepare for trial and arrange for the
                       travel of witnesses. Lastly, similar to Mulder but distinct from Lord, here,
                       other witnesses, including Bai's mother, could have testified to both the
                       debt and the brain injury. Therefore, as in Mulder, the district court did
                       not abuse its discretion by denying Bai's motion to continue the trial.'
                       Expert testimony
                                   At trial, the district court excluded Bai's experts' testimony,
                       concluding that the experts' testimony on fight or flight response would be
                       outside the scope of Bai's prior notice of experts, which provided that the
                       doctors would testify to "neurology damage and behavior." On appeal, Bai


                              'Additionally, we conclude that Bai's argument that the continuance
                       would allow him time to prepare for Pei's testimony for the State lacks
                       merit.



SUPREME COURT
        OF
     NEVADA
                                                             4
(C: y 1947A .11V7499
                 contends that the district court abused its discretion by excluding his
                 experts' testimony, resulting in prejudice. According to Bai, his experts'
                 testimony on "neurology damage and behavior" as it relates to fight or
                 flight response was essential to prove the killing resulted from a mental
                 break, in contradiction to the States' claim that it was a "contract
                 execution" ordered by United Bamboo.
                               We review the sufficiency of expert witness notice for abuse of
                 discretion. Perez v. State, 129 Nev., Adv. Op. 90, 313 P.3d 862, 870 (2013).
                 Here, in light of Bai's offer of proof, and to the extent that a written report
                 was not required, we conclude that his notice of expert testimony did not
                 amount to "[a] brief statement regarding the subject matter on which the expert
                 witness is expected to testify and the substance of the testimony."   See NRS
                 174.234(2)(a). No substance was provided. And the notice's bare
                 statement, identifying "neurology damage and behavior" as the subject of
                 testimony, was not sufficient to give notice that the experts would testify
                 to fight or flight response. Therefore, the district court did not abuse its
                 discretion when it excluded Bai's experts' testimony.
                 Gang affiliation and hit man evidence
                               Bai contends, generally, that the district court erred when it
                 admitted gang-affiliation evidence and evidence that he was a hit man.
                 Bai also contends, more specifically, that the district court erred when it
                 admitted photographs of him posing as a hit man, and admitted Detective
                 Yu's testimony about Asian gang culture.
                               This court reviews claims of evidentiary error for an abuse of
                 discretion.   Holmes v. State, 129 Nev., Adv. Op. 59, 306 P.3d 415, 418
                 (2013). Thus, "[a] decision 'to admit or exclude evidence will not be
                 reversed on appeal unless it is manifestly wrong." Id. (quoting Archanian
                 v. State, 122 Nev. 1019, 1029, 145 P.3d 1008, 1016 (2006)). NRS 48.035(1)
SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                provides in part: "Although relevant, evidence is not admissible if its
                probative value is substantially outweighed by the danger of unfair
                prejudice."
                              Detective Yu's testimony on the culture of respect in Asian
                gangs was relevant to understanding motive.       See NRS 50.275 (providing
                that if "specialized knowledge will assist the trier of fact to understand the
                evidence or to determine a fact in issue, a witness qualified as
                an expert by special knowledge . . . may testify to matters within the scope
                of such knowledge").
                              The evidence of Bai's relationship to United Bamboo and
                alleged status as a hit man for United Bamboo was probative of Bai's
                motive for killing Li, such that any prejudice was outweighed.      See Lay v.
                State, 110 Nev. 1189, 1195, 886 P.2d 448, 452 (1994) ("The prosecutor was
                allowed to elicit evidence of motive, but was not allowed to inquire into
                specific prior criminal acts of the gang at the guilt phase."). In particular,
                the photographs admitted depicting Bai in all black and posing with
                weapons, ostensibly mimicking ideations of a hit man, were probative of
                his motive, and indeed do not warrant reversal under our plain error
                analysis. 2 See McLellan v. State,   124 Nev. 263, 267, 182 P.3d 106, 109
                (2008) ("We [generally] review a district court's decision to admit or
                exclude evidence for an abuse of discretion. However, failure to object
                precludes appellate review of the matter unless it rises to the level of plain
                error." (internal footnote and quotation omitted)).



                      2 The plain error standard of review is appropriate because Bai's
                counsel stipulated to admission of the photographs.



SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                            Moreover, given the witness testimony as to the events leading
                up to and including the morning of July 6, 2009, we are persuaded that,
                had the district court excluded evidence of gang affiliation or that Bai was
                a hit man, the result would be the same.     See Rhymes v. State,   121 Nev.
17, 22, 107 P.3d 1278, 1281 (2005) (concluding no reversible error exists
                where the result would have been the same if the trial court had not
                admitted the evidence). The same would be true of the result had the
                district court conducted a Petrocelli hearing before admitting the evidence.
                Qualls v. State, 114 Nev. 900, 904, 961 P.2d 765, 767 (1998) ("[T]he trial
                court's failure to conduct a Petrocelli hearing prior to admitting this
                evidence amounted to harmless error."); see also Petrocelli v. State, 101
Nev. 46, 51, 692 P.2d 503, 507 (1985), superseded in part by statute as
                stated in Thomas v. State,      120 Nev. 37, 45, 83 P.3d 818, 823 (2004)
                (approving the procedure followed by the district court prior to allowing
                questions pertaining to a collateral offense). Thus, we conclude reversal is
                also unwarranted on these grounds.
                Prosecutorial misconduct
                            Bai contends that the following three comments, made by the
                State during closing argument, constituted prosecutorial misconduct, as
                they improperly referenced his failure to call witnesses:
                   1) [Al confirmed member [of the United Bamboo] who [hasn't] really
                      disputed that he beat [Li] in May of 2009 and spent the next two
                      months looking for him.
                   2) [It] is almost undisputed [that Bai] told Li I will break your legs if
                      you didn't pay the money and we all agree he didn't pay the money.
                   3) And we don't need anything other than his letter to establish that .
                      . he's lying about the motive, and if he's lying about the motive there

SUPREME COURT
          OF
      NEVADA
                                                      7
(0) I )(-7A
                       is only one fact that must be true, he is a hit man for the Asian
                       mafia and he deserves to be convicted of each and every counts
                               Our review is for plain error because the defense failed to
                 object. See Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008)
                 (determining that "[h]armless-error review applies . . . only if the
                 defendant preserved the error for appellate review" and "[w]hen an error
                 has not been preserved, this court employs plain-error review").
                 Prosecutorial misconduct is reviewed in two steps.   Id. at 1188, 196 P.3d
                 at 476. The first step is to determine whether the prosecutor's behavior
                 was improper. Id. And if so, the second step is to determine whether it
                 constitutes reversible error. Id.
                               Although lilt is generally improper for a prosecutor to
                 comment on a defendant's failure to call a witness," Rippo v. State, 113
Nev. 1239, 1253, 946 P.2d 1017, 1026 (1997), we conclude that the State's
                 vague claims that the evidence was undisputed does not amount to such a
                 reference. If there was no error, there was no plain error.   See Mclellan,
124 Nev. at 267, 182 P.3d at 109 ("In conducting plain error review, we
                 must examine whether there was error, whether the error was plain or



                       3 Bai additionally contends that it is improper for counsel to
                 characterize a witness as a liar. We have determined that calling the
                 defendant a liar during closing argument is not reversible error when
                 evidence of guilt is overwhelming. See Ski ha v. State, 114 Nev. 612, 614-
                 15, 959 P.2d 959, 960-61 (1998), disapproved of on other grounds by
                 Jackson v. State, 128 Nev., Adv. Op. 55, 291 P.M 1274, 1282 (2012). Here,
                 the evidence of guilt is overwhelming because of scientific, video
                 surveillance and eyewitness evidence supporting Bai's convictions.




SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A    e
                clear, and whether the error affected the defendant's substantial rights."
                (internal quotations omitted)).
                            Bai also contends that the following comments, made by the
                State during the penalty phase, were improper:
                   1) And you know, I took somewhat of an offense of it in guilt phase
                      when [defense counsel] got up and said, hey, it's a tough case for the
                      State, don't blame them but, hey, they just couldn't make it because
                      it was kind of—it was almost funny.
                   2) The State's not the only people being manipulated. His own mother,
                      the witnesses, these three guys, Dr. Wen, they're manipulated by
                      their guy too.
                   3) [C]onsidering how many people he's killed and he did it for a living.
                   4) What else do you know about Ying Chen? Could somebody just
                      please admit that they know who Brother Three is in this case? Is
                      that ever going to happen in this case? I mean, I thought for sure by
                      the time Ying Chen got up there.
                            In State v. Green, we held:
                            The prosecutor ha[s] a right to comment upon the
                            testimony and to ask the jury to draw inferences
                            from the evidence, and has the right to state fully
                            his views as to what the evidence shows. If the
                            prosecutor's reasoning is faulty, such faulty
                            reasoning is subject to the ultimate consideration
                            and determination by the jury.
                81 Nev. 173, 176, 400 P.2d 766, 767 (1965) (internal citation omitted).




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                Here, with exception to the third remark, the State's comments were
                merely an expression of its views based on the evidence. 4 As to the third
                comment, the defense did not object, and thus our review is for plain error.
                And, although references to past criminal history generally constitute
                reversible error, Porter v. State, 94 Nev. 142, 149, 576 P.2d 275, 279
                (1978), under our plain error review, we conclude the evidence of guilt is
                overwhelming, and thus reversal is not warranted, see Ski ha, 114 Nev. at
                614, 959 P.2d at 960 (1998) (determining that a prosecutor's improper
                comment did not warrant reversal where evidence of guilt was
                overwhelming).
                Prosecution consulting with witness
                            Jian Quo was a prosecution witness, who was standing near
                Bai and Li prior to Bai's attack, and who was also stabbed by Bai as Li
                attempted to escape. During Quo's redirect examination, as Quo testified
                to why Bai may have attacked Li, an interpreter translated the phrase
                "wan zi" to mean "return the money" or "return the debt." In contrast, the
                State asserted that the witness was saying "calm down." After a recess,
                Bai's counsel informed the court that the State conferred with Guo and
                several of the interpreters. Bai argued that the State was coaching Quo.
                The district court determined that the consultation was for clarification,
                and proceeded with trial




                      4We  additionally note that Bai's claims that the State improperly
                referred to him as a "hitman" and improperly referred to Li's death as a
                "contract killing," were an allowable expression of the State's view of the
                case.



SUPREME COURT
       OF
     NEVADA
                                                      10
0)
                               On appeal, Bai contends that the State's conversation with
                  Guo was prosecutorial misconduct because the conversation impacted the
                  ascertainment of truth. It is generally acceptable for the prosecution to
                  consult with its witness during recess.   See, e.g., United States v. Malik,
                  800 F.2d 143, 148-49 (7th Cir. 1986) (finding no error where witness made
                  a substantive correction to testimony after prosecutor privately conferred
                  with witness during recess without authorization from trial court); State v.
                  Delarosa—Flores, 799 P.2d 736, 737-38 (Wash. Ct. App. 1990) (holding no
                  abuse of discretion in allowing recess conference between prosecutor and
                  victim even though victim changed testimony after conference because
                  opposing counsel could have attacked that change on cross-examination).
                  Here, we conclude that the district court did not abuse its discretion by
                  allowing the State to consult with Guo during the recess, especially
                  considering that the content of the conversation included a translation
                  issue, not a substantive change in Guo's testimony. 5
                  Juror misconduct
                               Juror fourteen was a Mandarin and Cantonese interpreter.
                  During Guo's testimony, frustrated with the court interpreters, the juror
                  blurted out his own translation of a statement made by Guo. After Bai
                  objected and moved for a new trial, the district court removed the juror.
                  Bai contends that the district court abused its discretion by refusing to


                        5 Inaddition, the district court was within its discretion to change
                  the record to reflect the true translation. See Int'l Fid. Ins. Co. v. State,
                  114 Nev. 1061, 1062, 967 P.2d 804, 805 (1998) ("The district court has
                  broad discretion in addressing its internal matters."); Riley v. State, 83
Nev. 282, 285, 429 P.2d 59, 62 (1967) ("[T]he trial court must be accorded
                  discretion to handle emergency situations as they arise during trial.").



SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    (e
                   grant a new trial based on the juror misconduct. The State contends that
                   the misconduct was not prejudicial and therefore does not warrant
                   reversal.
                                 "A denial of a motion for a new trial based upon juror
                   misconduct will be upheld absent an abuse of discretion by the district
                   court."     Meyer v. State,   119 Nev. 554, 561, 80 P.3d 447, 453 (2003).
                   "Nonetheless, [n]ot every incidence of juror misconduct requires the
                   granting of a motion for [a] new trial."      Id. at 562, 80 P.3d at 453
                   (alterations in original) (internal quotations omitted). The facts of each
                   case and "the degree and pervasiveness of the prejudicial influence" are
                   essential to the determination. Id. If a reasonable probability exists that
                   a juror's misconduct influenced the verdict, then the conduct was
                   prejudicial. Id. at 564, 80 P.3d at 455.
                                 In this case, juror fourteen's interjection during Guo's
                   testimony that the true translation was that Li was "shouting" and
                   grabbing Guo, and not that Li "called" Guo while grabbing him, is highly
                   unlikely to have influenced the verdict. Guo was testifying to what
                   occurred just before Bai stabbed Li. Guo explained that Li grabbed and
                   moved him in front of Bai while calling (or shouting) his name. We
                   conclude that the difference in whether Li called or shouted Guo's name
                   before he was stabbed has no bearing on whether Bai committed any of
                   the crimes for which he was convicted. Therefore, the juror misconduct
                   was not prejudicial and the district court did not abuse its discretion by
                   denying Bai's motion for a new trial.
                   Juror question
                                 Bai contends that he was prejudiced when the court asked a
                   juror question of Detective Yu regarding whether it is common within

SUPREME COURT
         OF
      NEVADA
                                                           12
( ) I 947A    ce
                   Asian gangs to hold family members captive. Bai's counsel objected to this
                   question as irrelevant. However, we conclude that the district court was
                   within its discretion to ask this juror question after taking certain
                   procedural safeguards to minimize any prejudice.     See Flores v. State, 114
Nev. 910, 913, 965 P.2d 901, 902 (1998) ("[A]llowing juror-inspired
                   questions in a criminal case is not prejudicial per se, but is a matter
                   committed to the sound discretion of the trial court. To minimize the risk
                   of prejudice, however, the practice must be carefully controlled by the
                   court. Accordingly, inclusion of juror questions must incorporate certain
                   procedural safeguards to minimize the attendant risks.") (internal citation
                   omitted). Moreover, Detective Yu's answer that kidnapping is not an
                   everyday occurrence and is case specific, helped quell any prejudice
                   arising from the question.
                   Witness intimidation
                                Bai also argues that the district court erred by allowing the
                   State to elicit testimony suggesting that he intimidated witnesses. As in
                   Lay, we conclude that no testimony was elicited that suggested the
                   witnesses were directly intimidated by Bai. 110 Nev. at 1193-94, 886 P.2d
                   at 450-51.
                   Excited utterance exception to the hearsay rule
                                Bai also claims that the district court abused its discretion by
                   admitting Li's statements about the debt under the excited utterance
                   exception to the hearsay rule. We conclude that the district court did not
                   abuse its discretion because Li made the statements while he was still
                   under the stress of excitement after Bai beat him at the market.    See NRS
                   51.095 (providing that an excited utterance is "[a] statement relating to a



SUPREME COURT
        OF
     NEVADA
                                                         13
10) 1947A    ce.
                startling event or condition made while the declarant was under the stress
                of excitement caused by the event or condition").
                Letter from Bai to his mother
                            Bai asserts that the district court abused its discretion by
                allowing a letter Bai wrote to his mother to be admitted and translated by
                Pei. However, Bai did not object when thefl State moved to admit the
                letter. Under plain error review, we conclude that the district court did
                not abuse its discretion by allowing Bai's letter to his mother, written in
                Chinese while he was incarcerated, to be admitted. The letter was more
                probative than prejudicial,      see   NRS 48.035(1), and demonstrated
                consciousness of guilt.   See Abram v. State, 95 Nev. 352, 356, 594 P.2d
1143, 1145 (1979) ("Declarations made after the commission of the crime
                which indicate consciousness of guilt, or are inconsistent with innocence,
                or tend to establish intent may be admissible."). Additionally, although
                Bai's counsel objected to Pei translating portions of the letter in general,
                and objected after each translation with which he disagreed, Pei was not
                acting as a court interpreter, and thus was not required to meet the court
                interpreter qualifications under NRS 50.054. 6 Moreover, the court
                interpreters clarified the minimal translation inconsistencies that arose
                during Pei's testimony, and Bai's counsel had an opportunity to address
                any misinterpretations during cross-examination. Therefore, we are
                persuaded that the district court did not abuse its discretion by admitting
                the letter and allowing Pei to translate parts thereof.



                       °Court interpreters had also made available a written translation
                prior to Pei's testimony.



SUPREME COURT
        OF
     NEVADA
                                                       14
(0) 1947A
                Exclusion of testimony about Li's bodyguards
                            Bai claims that the district court abused its discretion by
                excluding as hearsay testimony about Li's bodyguards. We conclude that
                the district court did not abuse its discretion by excluding testimony about
                Li's bodyguards. During a bench conference, Bai's counsel essentially
                admitted to the court that he was attempting to elicit hearsay.
                Consequently, the district court properly excluded the testimony.         See
                NRS 51.065(1) (hearsay statements are generally inadmissible). 7
                Based on the foregoing, we
                            ORDER the judgment of conviction AFFIRMED.




                                                   Pairaguirre



                                                                                 ,   J.
                                                    Douglas




                      7 Bai'sfinal contentions are that the district court abused its
                discretion by giving the "equal and exact justice" jury instruction and that
                cumulative error warrants reversal. We conclude that these arguments
                lack merit and thus do not warrant reversal.




SUPREME COURT
       OF
    NEVADA
                                                     E5
(0) 947A    e
                 cc:   Hon. Michael Villani, District Judge
                       McLetchie Shell LLC
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     16
(0) 1947A    0